_, Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 1 of 21
Filing # 117559743 E-Filed 12/02/2020 07:46:09 PM

FORM 1.997. CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing
and service of pleadings or other documents as required by law. This form must be filed by the
plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
to section 25.075, Florida Statutes. (See instructions for completion.)

 

I. CASE STYLE

IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

Claudia Agamez

 

Plaintiff Case #
Judge
vs.
CHIQUITA BRANDS INTERNATIONALINC
Defendant

 

II. AMOUNT OF CLAIM
Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of

the claim is requested for data collection and clerical processing purposes only. The amount of the claim
shall not be used for any other purpose.

1) $8,000 or less

L] $8,001 - $30,000
LJ $30,001- $50,000
U $50,001- $75,000
CL) $75,001 - $100,000
over $100,000.00

II. TYPE OF CASE (If the case fits more than one type of case, select the most
definitive category.) If the most descriptive label is a subcategory (is indented under a broader
category), place an x on both the main category and subcategory lines.
Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 2 of 21

CIRCUIT CIVIL

0 Condominium
CO Contracts and indebtedness
O Eminent domain
0 Auto negligence
O Negligence—other
D Business governance
0 Business torts
O Environmental/Toxic tort
O Third party indemnification
O Construction defect
0 Mass tort
© Negligent security
O Nursing home negligence
O Premises liability—commercial
D Premises liability—residential
O Products liability
CZ Real Property/Mortgage foreclosure
O Commercial foreclosure
0 Homestead residential foreclosure
2 Non-homestead residential foreclosure
DO Other real property actions

_]Professional malpractice
O Malpractice—business
0 Malpractice—medical
O Malpractice—other professional
& Other
0 Antitrust/Trade regulation
OC Business transactions
OC Constitutional challenge—statute or ordinance
0 Constitutional challenge—proposed amendment
© Corporate trusts
& Discrimination—employment or other
© Insurance claims
O Intellectual property
D Libel/Slander
OC Shareholder derivative action
O Securities litigation
O Trade secrets
O Trust litigation

COUNTY CIVIL

XD Small Claims up to $8,000
OO Civil
CL) Real property/Mortgage foreclosure
Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 3 of 21

C) Replevins
DO Evictions

OO Residential Evictions

O Non-residential Evictions
CO) Other civil (non-monetary)

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes L) No

IV. REMEDIES SOUGHT (check all that apply):
& Monetary;

& Nonmonetary declaratory or injunctive relief;

& Punitive

Vv. | NUMBER OF CAUSES OF ACTION: [ ]
(Specify)

4

VI. IS THIS CASE A CLASS ACTION LAWSUIT?
0 yes
no

VII. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
XK no

0 yes If “yes,” list all related cases by name, case number, and court.
No
VII. IS JURY TRIAL DEMANDED IN COMPLAINT?
& yes
Ono

I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
my knowledge and belief, and that I have read and will comply with the requirements of
Florida Rule of Judicial Administration 2.425.

Signature: s/ Peter M Hoogerwoerd Fla. Bar # 188239
Attorney or party (Bar # if attorney)

Peter M Hoogerwoerd 12/02/2020
(type or print name) Date
_, Case 1:21-cv-21325-FAM Document 1-2. Entered on FLSD Docket 04/06/2021 Page 4 of 21
Filing # 117559743 E-Filed 12/02/2020 07:46:09 PM

IN THE CIRCUIT COURT OF THE 11TH
JUDICIAL CIRCUIT IN AND FOR
MIAMI DADE COUNTY, FLORIDA.

Case No.

 

CLAUDIA AGAMEZ,

Plaintiff,

Vv.

CHIQUITA BRANDS
INTERNATIONAL, INC. d/b/a
CHIQUITA BANANAS,

Defendant.
/

COMPLAINT

COMES NOW, Plaintiff, CLAUDIA AGAMEZ (‘Plaintiff’), on behalf of herself by
and through undersigned counsel, files this Complaint against Defendant CHIQUITA BRANDS
INTERNATIONAL, INC. d/b/a CHIQUITA BANANAS (“Defendant”), and states as follows:

GENERAL ALLEGATIONS

1. This is an action by the Plaintiff for damages exceeding $30,000 excluding attorneys’ fees and
costs as a result of discrimination predicated on Plaintiff's disability or perceived disability and
religion in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e
et seq. (“Title VII’) and the Florida Civil Rights Act, §760.01, et seq., Florida Statutes (hereinafter
the “FCRA”) for retaliation in violation of Title VII and the FCRA.
2. The jurisdiction of the Court over this controversy is based upon Title VII and the FCRA.
3. Plaintiff was at all times relevant to this action, and continues to be, a resident in Miami-Dade
County, Florida, within the jurisdiction of this Honorable Court. Plaintiff is a covered employee
for purposes of the FCRA.

4. Defendant has its principle place of business in Broward County, Florida, where Plaintiff
Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 5 of 21

worked for Defendant.

5. Venue is proper in Miami Dade County, Florida because Plaintiff resides in Miami-Dade
County, Florida and damages are due in Miami Dade County, Florida.

6. Plaintiff was an employee covered by Title VII and the FCRA in that she was subjected to
negative, disparate treatment by her employer based on her religion, perceived disability and/or
race in retaliation for her complaints of discrimination.

7. Defendant has, at all times material hereto, employed 15 or more employees for each working
day in each of twenty or more calendar weeks in the current or preceding year in accordance with
Title VII and the FCRA (Fla. Stat. § 760.02(7)).

8. Plaintiff alleges causes of action for violations of Title VII and the FCRA as a result of the
adverse treatment to which Defendant subjected Plaintiff, including but not limited to,
termination.

9. Plaintiff previously filed a timely charge of employment discrimination with the Equal
Employment Opportunity Commission, the agency responsible for investigating claims of
employment discrimination. This charge was duly filed with the Florida Commission on Human
Relations.

10. The Florida Commission on Human Relations did not issue a finding on Plaintiff's charge
within 180 days of the filing of said charge. The EEOC has issued a Right to Sue Letter to Plaintiff.
11. Declaratory, injunctive, legal, and equitable relief is sought pursuant to the laws set forth above
together with attorneys’ fees, costs and damages

12. All conditions precedent for the filing of this action before this Court has been previously met,

including the exhaustion of all pertinent administrative procedures and remedies.
Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 6 of 21

FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
13. Plaintiff was employed by Defendant as a Distribution Clerk from on or about December 2019
through on or about February 3, 2020.
14. Plaintiffs practices the religion of Christianity. Plaintiffs religious practices involve her
watching religious services on her phone during her lunch break.
15. Throughout Plaintiff's employment with Defendant, Plaintiff witnessed her co-worker,
Gilberto Flores, make inappropriate sexual comments in her presence.
16. On or about January 2020, Mr. Flores observed Plaintiff watching religious services on her
phone. A few days later, Mr. Flores made stated to Plaintiff that she “sounded like a town pastor.”
He also stated “don’t tell me you are a Christian” before proceeding to ridicule Plaintiff's religious
beliefs.
17. After this encounter, Plaintiff reported Mr. Flores’ behavior to her supervisor, Mr. Anthony
Lopez. Plaintiff soon witnessed co-workers whispering in her presence and stating that they had
to be quiet when Plaintiff was around because they were “not allowed to make comments.”
18. Plaintiff reported her co-workers’ behavior to another manager, Mr. Mario Padilla.
19. On or about February 3, 2020, Plaintiff received a text message from her staffing agency stating
that Plaintiff's supervisors were happy with her work but had chosen to terminate Plaintiff because
they had noticed she was “uncomfortable” and they wanted to “avoid further problems.”
20. Throughout Plaintiff's employment with Defendant, Plaintiff was able to perform the essential
functions of her job duties and responsibilities, and at all relevant times did perform her job at
satisfactory and above satisfactory levels. At no point prior to Plaintiff's termination had she

received any reprimand from her supervisors.
Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 7 of 21

21. Any reason proffered by Defendant for the adverse employment actions taken against Plaintiff
is mere pretext for unlawful discrimination.
COUNT I.
VIOLATION OF TITLE VII OF CIVIL RIGHT ACT OF 1964:
DISCRIMINATION BASED ON RELIGION

22. Plaintiff pursuant to Title VII, 42 U.S.C. Section 2000 (e), sues Defendant, and re-alleges
as set forth herein paragraphs 1-21 of this initial complaint.

23. At all times material hereto, the Employer/Defendant failed to comply with the Civil
Rights Act of 1964 [42 U.S.C. 2000 e-2 (a)], which states, “It shall be an unlawful employment
practice for an employer to: (1) fail or refuse to hire or to discharge any individual, or otherwise
to discriminate against any individual with respect to his compensation, terms, conditions, or
privileges of employment, because of such individual's race, color, religion, sex, or national origin;
or (2) to limit, segregate, or classify his employees or applicants for employment in any way which
would deprive or tend to deprive any individual of employment opportunities or otherwise
adversely affect his status as an employee, because of such individual's race, color, religion, sex,
or national origin.”

24. The discrimination of Plaintiff by Defendants was caused by Defendant being aware of
Plaintiff's Christian religion.

25. Defendants’ decision to discriminate against Plaintiff was because of Plaintiff's Christian
religion.

26. At all relevant times aforementioned, including the time of discrimination, Defendants
were aware that Plaintiff was Christian.

27. At the time of this treatment from employment, the Plaintiff did perform and excel at the

performance of the essential functions assigned to her by Defendant.
Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 8 of 21

28. The Plaintiff was qualified for the position apart from her apparent religion.

29. The Plaintiff was discriminated against by her co-workers and supervisors because she was
Christian.

30. The Defendant is a sophisticated employer who has actual knowledge of the
requirements of Title VII of the Civil Rights Act of 1964, as amended.

31. The failure of Defendant to adhere to the mandates of the Act was willful and its
violations of the provisions of the Act were willful.

32. Defendant, through its practices and policies as employers, willfully, and with
malicious or reckless disregard of Plaintiff's federally protected rights, discriminated against
Plaintiff on account of her religion in violation of Act with respect to their decision to treat Plaintiff
different from other employees.

33. Plaintiff was fired by Defendant and Plaintiff's termination from employment was
directly and proximately caused by the Defendant’s unjustified discrimination against Plaintiff
because of the fact that she was Christian, in violation of the Act.

34. As a direct and proximate result of the Defendant’s intentional conduct, Plaintiff suffered
serious economic losses as well as mental pain and suffering.

35. Any alleged nondiscriminatory reason for the termination of Plaintiff's employment
asserted by Defendant is a mere pretext for the actual reason for the termination from employment,
Plaintiff's national origin.

36. The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiffs
rights protecting a person from discrimination due to their religion. The discrimination on the basis
of religion constitutes unlawful discrimination.

PRAYER FOR RELIEF
Wherefore, Plaintiff respectfully requests that this court order the following:

5
Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 9 of 21

A. Adjudge and decree that Defendant has violated Title VII, and have done so
willfully, intentionally, and with reckless disregard for Plaintiff's rights;

B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,
benefits’ adjustment, and prejudgment interest at amounts to be proved at trial for
the unlawful employment practices described herein;

C. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

D. Grant a permanent injunction enjoining the Defendant, its officers, successors,
assigns, and all persons in active concert or participation with it, from engaging in
any employment practice which discriminates based on race;

E. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with
the full benefits Plaintiff would have had Plaintiff not been discriminated against
by Defendant, or in lieu of reinstatement, award front pay;

F. Award any other compensation allowed by law including punitive damages and
attorney’s fees (448.104);

G. Grant Plaintiffs costs of this action, including reasonable attorney’s fees;

H. Grant Plaintiff a trial by jury;

I. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

COUNT II
VIOLATION OF TITLE VII: RETALIATION

37. Plaintiff re-adopts each and every general and factual allegation as stated in paragraphs 1-
21 of this complaint as if set out in full herein.

38. Plaintiff is a member of a protected class under Title VII, to wit she complained of
Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 10 of 21

discriminatory treatment.

39. By the conduct describe above, Defendant retaliated against Plaintiff for exercising rights
protected under the Title VII.

40. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's
protected rights. Defendant and its supervisory personnel were aware that discrimination on the
basis of Plaintiffs religion was unlawful but acted in reckless disregard of the law.

41. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.
42. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent continued

discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.

43. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected nghts, thus entitling
Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,
to punish the Defendant for its actions and to deter it, and others, from such action in the future.

44. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this Honorable Court
grants relief.

PRAYER FOR RELIEF
Wherefore, Plaintiff respectfully requests that this court order the following:

A. Adjudge and decree that Defendant has violated Title VII, and have done so

willfully, intentionally, and with reckless disregard for Plaintiff's rights;
Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 11 of 21

B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,
benefits’ adjustment, and prejudgment interest at amounts to be proved at trial for
the unlawful employment practices described herein;

C. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

D. Grant a permanent injunction enjoining the Defendant, its officers, successors,
assigns, and all persons in active concert or participation with it, from engaging in
any employment practice which discriminates based on race;

E. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with
the full benefits Plaintiff would have had Plaintiff not been discriminated against
by Defendant, or in lieu of reinstatement, award front pay;

F. Award any other compensation allowed by law including punitive damages and
attorney’s fees (448.104);

G. Grant Plaintiff's costs of this action, including reasonable attorney’s fees;

H. Grant Plaintiff a trial by jury;

I. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

COUNT HI
VIOLATION OF THE FCRA: DISCRIMINATION BASED ON RELIGION

45. Plaintiff re-adopts each and every factual allegation as stated in paragraphs | through 21 of
this Complaint as if set out in full herein.

46. Plaintiff practices the religion Christianity and is thus a member of a protected class under the
FCRA.

47. Plaintiff was regarded as practicing such religion by Defendant and Defendant’s agents.
Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 12 of 21

48. By the conduct described above, Defendant has engaged in discriminatory conduct against
Plaintiff because of Plaintiff's religion and subjected the Plaintiff to religion-based animosity.

49. Such discrimination was based upon the Plaintiff's religion in that Plaintiff would not have
been the object of discrimination but for the fact that Plaintiff practices a religion

50. Plaintiff can and did perform the essential functions of her job with or without reasonable
accommodation.

51. Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs protected
rights. Defendant and its supervisory personnel were aware that discrimination on the basis of
Plaintiffs religion was unlawful but acted in reckless disregard of the law.

52. Defendant's discriminatory conduct was directly related to and because of Plaintiff’s religion.
53. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff
possessed the authority to affect the terms, conditions, and privileges of Plaintiff's employment
with the Defendant.

54. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff
and did so despite the knowledge of said employees engaging in discriminatory actions.

55. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights, has
been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.

56. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent continued
discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under state law.

57. The actions of the Defendant and/or its agents were willful, wanton, intentional, and made with
Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 13 of 21

malice or reckless indifference to the Plaintiff's statutorily protected rights, thus entitling Plaintiff
to damages in the form of compensatory and punitive damages pursuant to federal law, to punish
the Defendant for its actions and to deter it, and others, from such action in the future.
58. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this Honorable Court
grants relief.
PRAYER FOR RELIEF

WHEREFORE, the Plaintiff prays that this Court will;

A. Adjudge and decree that Defendant has violated the FCRA, and has done so
willfully, intentionally, and with reckless disregard for Plaintiffs rights;

B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,
benefits’ adjustment, and prejudgment interest at amounts to be proved at trial for
the unlawful employment practices described herein;

C. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

D. Grant a permanent injunction enjoining the Defendant, its officers, successors,
assigns, and all persons in active concert or participation with it, from engaging in
any employment practice which discriminates based on race;

E. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with
the full benefits Plaintiff would have had Plaintiff not been discriminated against
by Defendant, or in lieu of reinstatement, award front pay;

F. Award any other compensation allowed by law including punitive damages and

attorney’s fees (448.104);

10
Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 14 of 21

G. Grant Plaintiff's costs of this action, including reasonable attorney’s fees;

H. Grant Plaintiff a trial by jury;

I. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

COUNT IV
VIOLATION OF THE FCRA: RETALIATION

59. Plaintiff re-adopts each and every factual allegation as stated in paragraphs | through 21 of
this Complaint as if set out in full herein.
60. Defendant is an employer as that term is used under the applicable statutes referenced above.
61. The foregoing allegations establish a cause of action for unlawful retaliation after Plaintiff
reported unlawful employment practices adversely affecting her under the FCRA.
62. The foregoing unlawful actions by Defendant were purposeful.
63. Plaintiff voiced opposition to unlawful employment practices during her employment with
Defendant and she was the victim of retaliation thereafter, as related in part above.
64. Plaintiff is a member of a protected class because she reported unlawful employment practices
and was the victim of retaliation thereafter. There is a causal connection between the reporting of
the unlawful employment practices and the adverse employment action taken thereafter.
65. As a direct and proximate result of the foregoing unlawful acts and omissions, Plaintiff has
suffered mental anguish, emotional distress, expense, loss of benefits, embarrassment,
humiliation, damage to reputation, illness, lost wages, loss of capacity for the enjoyment of life,
and other tangible and intangible damages.
66. These damages are continuing and are permanent.

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff prays that this Court will;

11
Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 15 of 21

A. Adjudge and decree that Defendant has violated the FCRA, and has done so
willfully, intentionally, and with reckless disregard for Plaintiff's rights;

B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,
benefits’ adjustment, and prejudgment interest at amounts to be proved at trial for
the unlawful employment practices described herein;

C. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

D. Grant a permanent injunction enjoining the Defendant, their officers, successors,
assigns, and all persons in active concert or participation with it, from engaging in
any employment practice which discriminates based on race;

E. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with
the full benefits Plaintiff would have had Plaintiff not been discriminated against
by Defendant, or in lieu of reinstatement, award front pay;

F. Award any other compensation allowed by law including punitive damages and
attorney’s fees (448.104);

G. Grant Plaintiff's costs of this action, including reasonable attorney’s fees;

H. Grant Plaintiff a trial by jury;

I. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

[SPACE INTENTIONALLY LEFT BLANK]

12
Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 16 of 21

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

Dated December 2, 2020

13

Respectfully submitted,

/s/ Peter M. Hoogerwoerd, Esq.

Peter M. Hoogerwoerd, Esq.

Florida Bar No.: 188239
pmh@rgpattorneys.com

REMER & GEORGES-PIERRE, PLLC
44 West Flagler Street, Suite 2200

Miami, FL 33130

Telephone: (305) 416-5000

Facsimile: (305) 416-5005
_. Case 1:21-cv-21325-FAM Document1-2 Entered on FLSD Docket 04/06/2021 Page 17 of 21
Filing # 122369614 E-Filed 03/02/2021 07:52:45 PM

IN THE CIRCUIT COURT OF THE
11TH JUDICIAL CIRCUIT IN AND FOR
MIAMI DADE COUNTY, FLORIDA.

Case No.

 

CLAUDIA AGAMEZ,

Plaintiff,
Vv.

CHIQUITA BRANDS
INTERNATIONAL, INC. d/b/a
CHIQUITA BANANAS,

Defendant.
/

SUMMONS IN A CIVIL CASE

TO: CHIQUITA BRANDS INTERNATIONAL, INC. d/b/a CHIQUITA BANANAS.,
through its registered agent:

C T CORPORATION SYSTEM
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FL 33324

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

Peter M. Hoogerwoerd, Esq.

REMER & GEORGES-PIERRE, PLLC
Attorneys for Plaintiff

Courthouse Tower

44 West Flagler Street, Suite 2200

Miami, FL 33130

An answer to the complaint which is herewith served upon you, within 21 days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
will be taken against you for the relief demanded in the amended complaint. You must also file
your answer with the Clerk of this Court within a reasonable period of time after service.

 

 

CLERK DATE

 

(BY) DEPUTY CLERK
Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 18 of 21

@. ct Corporation

TO: Kristopher Zinchiak

Service of Process
Transmittal
03/22/2021

CT Log Number 539246290

Chiquita Brands International, Inc.
DCOTA OFFICE CENTER, 1855 GRIFFIN ROAD

SUITE C-436

DANIA BEACH, FL 33004

RE: Process Served in Florida

FOR: Chiquita Brands International, Inc. (Domestic State: NJ)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUMENT(S) SERVED:

COURT/AGENCY:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

CLAUDIA AGAMEZ, PLTF. vs. CHIQUITA BRANDS INTERNATIONAL, INC., ETC., DFT.

None Specified
Case # 2020025880CA01

C T Corporation System, Plantation, FL
By Process Server on 03/22/2021 at 01:02
Florida

None Specified

None Specified

CT has retained the current log, Retain Date: 03/22/2021, Expected Purge Date:
03/27/2021

Image SOP

Email Notification, Kristopher Zinchiak kzinchiak@chiquita.com
Email Notification, Antonio Calisto Pato acalisto@Chiquita.com
C T Corporation System

1200 South Pine Istand Road
Plantation, FL 33324

866-665-5799
SouthTeam2@wolterskluwer.com

The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained

therein.

Page 1 of 1 / MK
 

Case 1:21-cv-21325-FAM Document 1-2 Entered oen-FL

 

mu eer es ee re

 

 

 

 

 

 

Gz, Wolters Kluwer
$
PROCESS SERVER DELIVERY DETAILS
:
Date: ‘Mon, Mar 22, 2021 "+
t - :
' “ServerName: - George Thompson
r. : :
be '
it -
} a
' P . oa
| + p€ntitySeved « .- ° ¢* t CHIQUITA BRANDS INTERNATIONAL, INC. . 7 r
. oe — i owe 1
| - Agent Name | CT CORPORATION SYSTEM i
‘guakemtietatetementnetdlinmennet Bememmtenien dane een bh — sete be 6 Cree mn as oe - —— oo _— {
i Case Number } 2020025880CA01 |
. — Tee eee * “——* q
Jurisdiction "FL |
‘7 beeen ce ee es eee wi ee ee te ee o- sie = 5 _— mer sree _ on ce

me ts ee

. = . . . .
° a . 7, — ame
. . : : . . . : . i
oy ‘ : . ‘ : a] e : . ‘
: . ' . 1 = . . soa
. . H 4 i .
t ‘ ‘| , . 2 " .
ran | : ALT A OL 7
: qr ‘ ‘ . ‘ t f , Ho
1" : 4 jl aT * ‘ oof
: « s + . .
. ft ; f : ‘ : .
rr > ; : : ' .
, | » E 3 ” ee 4
. 7 i ' ’ ' ° - ot
7 ) ub ! : a
. . ’ . . a $ mw . 7 .
‘ ‘ ~ . . - . 2 * a8 ae 8 7
* . * Pa * .

PLEASE NOTE:
C)Received Poor Quality Document
__ eRevsived ,

Sarena eetaiatan ES Served 21 pe. Cypha

 

 
ey Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 20 of 21

Mines 122369614 E-Filed 03/02/2021 07:52:45 PM 3/22foH
(0) O® fg

157
IN THE CIRCUIT COURT OF THE PD

11TH JUDICIAL CIRCUIT IN AND FOR
MIAMI DADE COUNTY, FLORIDA.

Case No. 2020-025880-CA-01

 

CLAUDIA AGAMEZ,

Plaintiff,
v.

CHIQUITA BRANDS
INTERNATIONAL, INC. d/b/a
CHIQUITA BANANAS,

Defendant.
/

SUMMONS IN A CIVIL CASE

TO: CHIQUITA BRANDS INTERNATIONAL, INC. d/b/a CHIQUITA BANANAS.,
through its registered agent:

C T CORPORATION SYSTEM
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FL 33324

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

Peter M. Hoogerwoerd, Esq.

REMER & GEORGES-PIERRE, PLLC
Attorneys for Plaintiff

Courthouse Tower

44 West Flagler Street, Suite 2200

Miami, FL 33130

An answer to the complaint which is herewith served upon you, within 21 days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
will be taken against you for the relief demanded in the amended complaint. You must also file
your answer with the Clerk of this Court within a reasonable period of time after service.

3/4/2021
DATE

 

 

 

 
y Case 1:21-cv-21325-FAM Document 1-2 Entered on FLSD Docket 04/06/2021 Page 21 of 21
Fiffng,#-1 17559743 E-Filed 12/02/2020 07:46:09 PM

IN THE CIRCUIT COURT OF THE 11TH
JUDICIAL CIRCUIT IN AND FOR
MIAMI DADE COUNTY, FLORIDA.

Case No.

 

CLAUDIA AGAMEZ,

Plaintiff,
Vv.

CHIQUITA BRANDS
INTERNATIONAL, INC. d/b/a
CHIQUITA BANANAS,

Defendant.
/

COMPLAINT

COMES NOW, Plaintiff, CLAUDIA AGAMEZ (“Plaintiff”), on behalf of herself by
and through undersigned counsel, files this Complaint against Defendant CHIQUITA BRANDS
INTERNATIONAL, INC. d/b/a CHIQUITA BANANAS (“Defendant”), and states as follows:

GENERAL ALLEGATIONS

1. This is an action by the Plaintiff for damages exceeding $30,000 excluding attorneys’ fees and
costs as a result of discrimination predicated on Plaintiffs disability or perceived disability and
religion in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e
et seq. (“Title VII”) and the Florida Civil Rights Act, §760.01, et seq., Florida Statutes (hereinafter
the “FCRA”) for retaliation in violation of Title VII and the FCRA.
2. The jurisdiction of the Court over this controversy is based upon Title VII and the FCRA.
3. Plaintiff was at all times relevant to this action, and continues to be, a resident in Miami-Dade
County, Florida, within the jurisdiction of this Honorable Court. Plaintiff is a covered employee
for purposes of the FCRA.

4. Defendant has its principle place of business in Broward County, Florida, where Plaintiff
